Broyles, C. J.
1. The first special ground of the motion for a new trial, complaining of the admission of certain oral testimony, raises no question for the consideration of this court, as it does not appear that any objection was made to the admission of the evidence when it was offered, or that a motion to rule it out was subsequently made.
2. The remaining special ground is that the court committed error “ in refusing to allow ” a certain named witness for the plaintiff to give certain specified testimony. It does not appear from this ground, how*177ever, that a pertinent question was propounded to the witness and that the court ruled out the answer. The ground therefore is too defective to be considered by this court. Griffin v. Henderson, 117 Ga. 382 (2) (43 S. E. 712).
Decided November 14, 1922.
A. B. Thornton, for plaintiff. J. C. Hale, contra.
3. The verdict was authorized by the evidence and the court did not err in refusing the grant of a new trial.

Judgment affirmed,.


Luke and Bloodworth, JJ., eoneur.